      Case 3:20-cv-00094-JAJ-HCA Document 19 Filed 02/26/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF IOWA
                           EASTERN DIVISION

Jennifer Cano, Individually and            CASE NO. 3:20-cv-00094-JAJ-HCA
as the Administrator of the Estate of
Pedro Cano Rodriguez;
Kimberly Cano, Individually;
and Peter Junior Cano, Individually,

                             Plaintiffs,

vs.

Tyson Foods, Inc.; Tyson Fresh Meats,
Inc.; John H. Tyson; Samuel Dean
Banks; Noel White; Tom Brower;
Elizabeth Croston; Stephen R.
Stouffer; Brent R. McElroy; Ed
McAtee; Scott Little; Doug White;
Laurie Garcia; and Amanda Brown,

                          Defendants.




      EXPEDITED MOTION TO STAY/HOLD PROCEEDINGS IN ABEYANCE
      Case 3:20-cv-00094-JAJ-HCA Document 19 Filed 02/26/21 Page 2 of 5




     COME NOW, Defendants Tyson Foods, Inc., Tyson Fresh Meats, Inc., John H.

Tyson, Samuel Dean Banks, Noel White, Tom Brower, Elizabeth Croston, Stephen R.

Stouffer, Brent R. McElroy, Ed McAtee, Scott Little, Doug White, Laurie Garcia, and

Amanda Brown (“Defendants”), pursuant to Local Rule 7(i) and 7(j), and for their

Motion to Stay/Hold Proceedings in Abeyance, state as follows:

     1.       Plaintiffs filed a Petition in Iowa state court alleging that Pedro Cano

Rodriguez, a Tyson employee, passed away as a consequence of workplace exposure

to COVID-19 (Dkt. 1-1). Defendants removed the case to federal court (Dkt. 1),

because the Petition challenges actions taken by Defendants at the direction of a

federal officer, 28 U.S.C. § 1442(a)(1), and because the Petition raises unique issues

of federal law sufficient for federal question jurisdiction. 28 U.S.C. § 1331. Defendants

then filed motions to dismiss the Petition for failure to state a claim and other

grounds on December 7, 2020 (Dkts. 5-6).

     2.       Plaintiffs moved to remand on December 16, 2020 (Dkt. 9), and remand

is fully briefed and pending before the Court. See Dkt. 12 (Defendants’ Resistance to

the Motion for Remand); Dkt. 13 (Plaintiffs Reply in support of Plaintiffs’ Motion to

Remand); Dkt. 18 (Plaintiffs’ Supplement to Plaintiffs’ Motion to Remand). The Court

already entered an Order Granting a Motion to Stay All Deadlines on December 23,

2020 until the Motion to Remand is ruled upon (Dkt. 11).

     3.       The Eighth Circuit is currently considering the federal office

jurisdictional issue that is very similar to the federal officer jurisdictional issue raised

by Plaintiffs’ motion to remand and Defendants’ opposition.

     4.       In particular, the cases of Buljic, et al. v. Tyson Foods, Inc., et al., No.

21-1010, and Fernandez, et al. v. Tyson Foods, Inc., et al., No. 21-1012, involve claims

by Tyson employees who allege exposure to COVID-19—and like this case, those

cases present the question of whether federal directives Tyson received during the

pandemic as part of the nation’s critical food infrastructure support federal officer


                                           -2-
      Case 3:20-cv-00094-JAJ-HCA Document 19 Filed 02/26/21 Page 3 of 5




removal jurisdiction. Those cases were also filed in state court and removed to federal

court based on federal officer removal. The district court granted remand in Buljic

and Fernandez, and all defendants including Tyson exercised their rights to

immediately appeal to the Eighth Circuit.

     5.      A consolidated appellate briefing schedule has been set, and of

particular significance here, the Eighth Circuit granted a stay pending its disposition

of the appeal. See Buljic Appeal Briefing Schedule Order (Jan. 4, 2021), attached

hereto as Exhibit A; Fernandez Appeal Briefing Schedule Order (Jan. 5, 2021),

attached hereto as Exhibit B; Eighth Circuit Stay Order (Feb. 8, 2021), attached

hereto as Exhibit C (staying the remand orders and consolidating the Buljic and

Fernandez appeals). Defendants’ opening brief was filed on February 16, 2021;

Plaintiffs’ response is due 30 days thereafter; and the reply brief is due 21 days

following the response.

     6.      For reasons set forth herein and in their Brief in Support, Defendants

respectfully request that the Court stay all proceedings in this matter and hold all

deadlines in abeyance until the Eighth Circuit issues a final ruling on the

jurisdictional issues currently pending on appeal in Buljic and Fernandez.

     7.      The requested stay here is appropriate to conserve judicial and party

resources because the Eighth Circuit’s forthcoming decision will likely provide highly

relevant guidance for this Court’s consideration of the propriety of jurisdiction or the

need for a remand.

     8.      Counsel for Defendants have conferred in good faith with counsel for

Plaintiffs regarding this motion and Plaintiffs do not consent to this Motion to Stay.

     For these and other reasons set forth in Defendants’ Brief in Support of Motion

to Stay Hold Proceedings in Abeyance, and in the interests of judicial efficiency,

Defendants respectfully request that the Court stay all proceedings in this matter

until after the Eighth Circuit issues a final ruling on the issues currently pending on


                                         -3-
      Case 3:20-cv-00094-JAJ-HCA Document 19 Filed 02/26/21 Page 4 of 5




appeal in the matters of Buljic, et al. v. Tyson Foods, Inc., et al., No. 21-1010, and

Fernandez, et al. v. Tyson Foods, Inc., et al., No. 21-1012.



     Dated: February 26, 2021            Respectfully submitted,


                                                /s/ Kevin J. Driscoll
                                                Kevin J. Driscoll         AT0002245
                                                Tamara K. Hackmann        AT0003003
                                                FINLEY LAW FIRM, P.C.
                                                699 Walnut Street, Suite 1700
                                                Des Moines, Iowa 50309
                                                Telephone: 515-288-0145
                                                Facsimile: 515-288-2724
                                                Email: kdriscoll@finleylaw.com
                                                       thackman@finleylaw.com

                                                Christopher S. Coleman
                                                (Admitted pro hac vice)
                                                Perkins Coie LLP
                                                2901 N. Central Avenue, Suite 2000
                                                Phoenix, Arizona 85012
                                                Telephone: 602.351.8000
                                                Facsimile: 602-648.7000
                                                Email: CColeman@perkinscoie.com

                                                Mary Gaston
                                                (Admitted pro hac vice)
                                                Perkins Coie LLP
                                                1201 Third Avenue, Suite 4900
                                                Seattle, Washington 98101-3099
                                                Telephone: 206.359.8000
                                                Facsimile: 206.359.9000
                                                Email: MGaston@perkinscoie.com

                                                ATTORNEYS FOR DEFENDANTS




                                          -4-
      Case 3:20-cv-00094-JAJ-HCA Document 19 Filed 02/26/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that, on February 26, 2021, a true and correct copy of the

foregoing document was served upon all counsel of record via the Court’s CM/ECF

system as follows:

            Matthew L. Preston
            Ann C. Gronlund
            Brad J. Brady
            BRADY PRESTON GRONLUND PC
            2735 First Avenue S.E.
            Cedar Rapids, IA 52402

            Attorneys for the Plaintiffs

                                                 /s/ Kevin J. Driscoll




                                           -5-
